Memorandum. Judgments of conviction unanimously reversed on the law and facts and a new trial ordered.
In light of the concession of the People, and after reviewing the record on appeal, we are of the opinion that the absence of judicial supervision in unsealing the tapes of the recorded conversations before the Grand Jury rendered said tapes inadmissible in evidence (People v Sher, 38 NY2d 600, 603-605). We also find that the procedure then in use to preserve *837the sanctity and integrity of the tapes was grossly inadequate in that no log was kept as to the movement of the tapes and that the tapes themselves were not sealed in such a way so that a breaking of the seal could be detected.
Concur — Farley, P.J., Pittoni and Silberman, JJ.